            Case 5:20-cv-03206-SAC Document 5 Filed 08/07/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



AMANDA HARMON,

                                       Petitioner,

               v.                                                  CASE NO. 20-3206-SAC

18th JUDICIAL DISTRICT,

                                       Respondent.




                         NOTICE AND ORDER TO SHOW CAUSE

       This matter is a petition for habeas corpus filed pursuant to 28 U.S.C. § 2254. (ECF Doc.

1.) Petitioner proceeds pro se and requests leave to proceed in forma pauperis. The Court has

reviewed the petition under Rule 4 of the Rules Governing Habeas Corpus Cases, foll. 28 U.S.C.

§ 2254 and finds that it is subject to dismissal because Petitioner has not exhausted her state

remedies.

                                          Background

       Petitioner was convicted on her guilty plea in the District Court of Sedgwick County and

was sentenced to probation. She seeks relief on the grounds that she was coerced into signing the

plea agreement, that there was a lack of evidence to support her conviction, and that the Highway

Patrol officer behaved suspiciously.

       Petitioner has not appealed her conviction in state court, nor has she filed a state post-

conviction action.



                                                1
          Case 5:20-cv-03206-SAC Document 5 Filed 08/07/20 Page 2 of 3




                                     Rule 4 Review of Petition

       Rule 4 of the Rules Governing § 2254 Cases requires the Court to review a habeas petition

upon filing and to dismiss it “[i]f it plainly appears from the petition and any attached exhibits that

the petitioner is not entitled to relief in the district court.” Rules Governing § 2254 Cases, Rule 4,

28 U.S.C.A. foll. § 2254.

                                              Analysis

       Under 28 U.S.C. § 2254(b)(1), the Court cannot grant an application for writ of habeas

corpus on behalf of a person in state custody unless the applicant shows that (1) she has exhausted

the remedies available to her in state court or (2) the state corrective process is either unavailable

or ineffective. The exhaustion requirement provides the state courts “an opportunity to act on [the

prisoner’s] claims before he presents those claims to a federal court in a habeas petition.”

O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999).           To satisfy the exhaustion prerequisite,

Petitioner must have presented the very issues raised herein to the Kansas Supreme Court, either

by way of direct appeal or by state post-conviction motion. Picard v. Connor, 404 U.S. 270, 275-

76 (1971); Dever v. Kansas State Penitentiary, 36 F.3d 1531, 1534 (10th Cir. 1994).

       “Sua sponte consideration of exhaustion of state remedies . . . is explicitly permitted” when

the failure to exhaust such remedies appears on the face of the petition. United States v. Mitchell,

518 F.3d 740, 746 n.8 (10th Cir. 2008).

       Because it is apparent from the petition that Petitioner has not presented her claims to the

state courts, and because it appears that state court remedies are available, the Court will direct her

to show cause why this matter should not be dismissed to allow her to pursue that relief.




                                                  2
            Case 5:20-cv-03206-SAC Document 5 Filed 08/07/20 Page 3 of 3




                                          Conclusion

          The Court directs Petitioner to show cause why this action should not be summarily

dismissed without prejudice for failure to exhaust the remedies available to her in the Kansas

courts.



          IT IS THEREFORE ORDERED that Petitioner is granted to and including August 24,

2020, to show cause why this matter should not be dismissed as barred by the exhaustion

requirement. The failure to file a response may result in the dismissal of this matter without

additional prior notice.

          IT IS SO ORDERED.

          DATED: This 7th day of August, 2020, at Topeka, Kansas.



                                            s/_Sam A. Crow_____
                                            SAM A. CROW
                                            U.S. Senior District Judge




                                               3
